Citation Nr: 0208047	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  94-14 862	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chest pains.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a nervous 
condition.

4.  Entitlement to service connection for a nervous stomach.

5.  Entitlement to service connection for residuals of an ear 
infection.

6.  Entitlement to service connection for pleuritis.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for an ulcerated colon 
and colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO).  In September 1995, the veteran testified at a hearing 
at the RO before the undersigned member of the Board.  The 
Board remanded the case in January 1997 for additional 
development of the record.

By rating action in October 2001, service connected as 
granted for gastroesophageal reflux and a noncompensable 
rating was assigned effective on December 2, 1991.





FINDINGS OF FACT

1.  There is no competent medical evidence relating chest 
pain, sinusitis, seborrheic external otitis, a nervous 
stomach, ulcerated colon or colitis to the veteran's active 
service.

2.  There is no medical evidence of a current diagnosis of a 
nervous condition, a back condition or pleuritis.


CONCLUSION OF LAW

Chest pain, chronic sinusitis, a nervous condition, nervous 
stomach, residuals of an ear infection, pleuritis, a back 
condition, ulcerated colon, and colitis were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of her 
claims has been satisfied under the circumstances presented 
in this case.  The veteran has been provided a VA examination 
with regard to her claims.  The veteran has been specifically 
notified concerning what type of evidence is necessary with 
respect to her claims.  The veteran has identified private 
medical treatment and those records have been obtained.  The 
only records not obtained were those of Dr. Anderson.  That 
request from the RO was returned from the Post Office, which 
indicated that he had moved and the forwarding order had 
expired.  The Board also notes that Eisenhower Army Medical 
Center and the Army Health Clinic at Fort McPherson has 
indicated that no records pertaining to the veteran are 
located that those facilities.  There is no indication of any 
additional records that the RO failed to obtain.  

Further, the veteran has been notified in the rating 
decisions, the statement of the case (SOC), supplemental 
statements of the case (SSOC) and associated notice letters, 
of the evidence needed to substantiate her claims.  In April 
2001, the veteran was notified of the enactment of the VCAA 
and given the opportunity to identify additional evidence and 
submit additional evidence.  The Board concludes that the 
discussions in the rating decisions, SOC, SSOC's and letters 
sent to the veteran informed her of the information and 
evidence needed to substantiate the claims and complied with 
VA's notification requirements.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Service connection for chest pain

The veteran contends that service connection should be 
granted for a disability manifested by chest pain, which she 
asserts began in service. 

After a full review of the record, including the testimony 
and contentions of the veteran, the Board concludes that 
service connection for chest pain is not warranted. Although 
the veteran was seen for complaints of chest pain during 
service in May 1991, the cardiovascular system was within 
normal limits.  No diagnosed disease or injury, to include 
cardiovascular disease, related to the complaints of chest 
pain was found in service or noted at the time of separation 
from service.  

The March 1992 VA examination report included a diagnosis of 
chest pain, characteristic of costochondritis.  There was no 
evidence, however, of costochondritis during service and 
there is no medical opinion linking the complaints of chest 
pain during service to the costochondritis shown on the VA 
examination.  Similarly, there is no medical opinion linking 
the complaints of chest pain during service to the atypical 
chest pain noted on private medical records in 1994.   shown 
on the VA examination.  

The only other evidence in support of the veteran's claim are 
her own statements. However, there is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, her statements 
regarding the claimed chest pain are insufficient.

Because the medical evidence does not show that the veteran's 
complaints of chest pain are related to an in-service disease 
or injury, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for chest pain.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Service connection for chronic sinusitis and residuals 
of ear infection


The Board has reviewed the entire record, including the 
testimony of the veteran and concludes that service 
connection for residuals of ear infections and sinusitis is 
not warranted.  While the service medical records show 
treatment for left otitis externa and sinusitis during 
service, at the time of separation from service in November 
1991, there was no current diagnosis of either residuals of 
an ear infection or sinusitis.  The October 1992 private 
outpatient treatment record noted that the veteran reported a 
3-year history of bilateral ear infections, but the medical 
evidence, which shows no medical treatment for any ear 
infection between October 1989 and October 1992, does not 
support that reported history.  There is no medical opinion 
linking the postservice diagnosis of seborrheic external 
otitis to the veteran's service.  The first postservice 
diagnosis of sinusitis is shown in private outpatient records 
dated from January to June 2000.  There is no medical 
evidence linking sinusitis to the veteran's active service 
and there is no indication of any postservice treatment for 
sinusitis from the time of discharge in 1991 until 2000.  

As noted above, the veteran is not a medical professional and 
her oral and written testimony regarding sinusitis and 
residuals of ear infections are not sufficient to show 
continuity of symptomatology or provide the required medical 
nexus with regard to either the claimed residuals of ear 
infections or sinusitis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board concludes that there is no competent evidence of a 
chronic disability, continuity of relevant symptomatology or 
a medical nexus to service regarding the claimed residuals of 
an ear infection or sinusitis.  The Board therefore finds 
that the preponderance of the evidence is against the claims 
for residuals of an ear infection and sinusitis that the 
benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Service connection for nervous 
stomach, ulcerated colon, colitis.

Service connection has been granted for gastroesophageal 
reflux on the basis of the service medical record, which 
showed diagnoses of that disorder.  Specifically, service 
medical records show that the veteran was seen in February 
1991 for complaints of abdominal pain and the assessment was 
abdominal pain, originally gastrointestinal, consider 
irritable bowel syndrome.  May 1991 hospital records shows 
that she was treated for abdominal pain.  The assessment 
included gastrointestinal reflux and chronic vague abdominal 
pain.  A June 1991 entry noted an assessment which included 
psychogenic bowel disorder and gastroesophageal reflux.  In 
October 1991, the assessment included gastroesophageal 
reflux, consider dysmotility disorder.  The veteran was seen 
November 1991 for complaints of chronic diarrhea and the 
assessment was probable pseudomembranous colitis.  The 
veteran was hospitalized in November 1991 for treatment of 
persistent diarrhea for the previous ten days.  The diagnosis 
was clostridium difficile diarrhea.  On separation 
examination in November 1991, the history of pseudomembranous 
colitis was noted and the clinical evaluation of the 
gastrointestinal system was normal.  

While the service medical records noted probable 
pseudomembranous colitis and clostridium difficile diarrhea, 
on separation only a history of pseudomembranous colitis was 
noted and there was no evidence of clostridium difficile 
diarrhea.  The March 1992 VA examination report shows that 
the gastrointestinal tract was normal.  The postservice 
medical evidence showed that in April 2000, there was a 
diagnosis of gastroenteritis and possible colitis, but no 
definitive diagnosis of a gastrointestinal disorder other 
than the currently service-connected gastroesophageal reflux.  

In September 1995, the veteran testified that she was treated 
for diarrhea in service and that she had "A toxin" which 
caused colitis.  She testified that she currently experienced 
abdominal pain and diarrhea.  She indicated that a doctor had 
told her that her current reflux disorder was from the 
colitis.  She also testified that she believed that there was 
medical evidence of an ulcerated colon.   The Board finds 
that the veteran's lay testimony regarding the contended 
disabilities is not sufficient to show that the claimed 
nervous stomach, ulcerated colon or colitis are currently 
manifested as separate disabilities from the service-
connected gastroesophageal reflux and are related to her 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board finds that the preponderance of the evidence is 
against the claims and service connection for claimed nervous 
stomach, ulcerated colon and colitis must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VI.  Nervous condition, pleuritis and a 
back condition

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability. 
The United States Court of Appeals for Veterans Claims 
(Court) noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
as noted above, a diagnosis of a condition must be made by 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The service medical records show that the veteran was seen in 
November 1989 for a follow-up from an emergency room visit 
after a motor vehicle accident the previous Monday.  She 
complained of neck and shoulder pain.  The assessment was 
motor vehicle accident/cervical strain.  She was seen again 
in November 1989 for complaints of back pain upper back pain.  
She denied back trauma.  The assessment was back 
strain/cervical strain.  She was seen in December 1989 for 
follow-up and the assessment was unresolved but better back 
strain.  In September 1990, the veteran was admitted to a 
private hospital for treatment following an overdose of 
several medications.  It was noted that she was depressed 
about her job.  The impression was adjustment disorder with 
mixed disturbance and conduct.  A subsequent September 1990 
psychiatric consultation report noted an assessment of 
adjustment disorder with depressed mood.  In April 1991, the 
veteran was seen for complaints of chest pain and the 
assessment was pleuritis.  On separation examination in 
November 1991, the clinical evaluation the lungs, chest and 
spine was normal.  The psychiatric evaluation was also 
normal. 

In this case, there is no competent medical evidence of a 
current diagnosis of either a nervous condition, pleuritis or 
a back condition to support the veteran's claims for service 
connection.  The veteran's assertions that such disabilities 
currently exist and are attributable to service are 
insufficient as she is not competent to offer diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, the Board concludes in the absence 
of a current diagnosis of a nervous condition, pleuritis or a 
back condition, the preponderance of the evidence weighs 
against the claims for service connection for back and 
nervous conditions and pleuritis.  The benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chest pain, chronic sinusitis, a 
nervous condition, nervous stomach, residuals of an ear 
infection, pleuritis, a back condition, ulcerated colon and 
colitis is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

